Title: To James Madison from Ebenezer Kellogg, 23 December 1808
From: Kellogg, Ebenezer
To: Madison, James



Hond. & Dear Sir,
Litchfield (Connt.) 23rd. Decr. 1808

Through your Office, & (while you fill the Secretary of State’s office) through you, Sir, as an Organ of this Nation, Communications are, & ought to be, made to the Government; permit, the undersigned, therefore, through you, to address, the Heads, of Departments first; & if encouraged, by the Respective, leaders, in the Nation, I Expect, Secondly to get Recomendations & other Testemony, to accompany a Petition, (perhaps) to the Legislature, of the Nation for Encouragment, aid, & assistance, in the line of Manufacturing Broadcloth; that I consider of greater Importance, to this Nation, ten fold, than many other kinds, of manufactures, that have Recd. National Patrinage, & the Reason of my attempting, as a house; or as an Individual, to ask for Patrinage, aid, & Assistance, is because I have not Property to Risk; alone & because, I believe, I or we, can, procure Sufficient Recomendations, to satisfy the minds of the Legislature, that as a Family we have done more all ready Except Col Humphrey to encourage, the State & Nation, in that line, than any other House; & that, with Just, & Reasonable, aid, from the Nation, we Shall probably be able, to do double, if not one hundred fold, more than any other House, toards Introducing, that Manufacture, on a Small Scale.  Note; hence to great advantage, into the Nation  Iniadable I confess; but will try to make it answer.  Now, I will propose to you, Sir, as an Organ through which, I depend this proposition, will be communicated to the President &c, first,  to be Obliged, to prove, all, I here affirm; or all I communicate, as a Narrative of facts, to be facts; & 2nd., whatever, I add, herein, as Sentimental, to be probable; or otherwise, Shall not Expect, Patronage, aid, or assistance.
Hence, I will Remark first; that its my Sentiment, that the present; for too great a variety of Reasons, to be here detailed; is a proper time, to Introduce the Broad-Cloth Manufacture, into the Nation; and as Chancelor Livingston wisely Remarkd, in a late publication, (viz), “that The Introduction of the Spanish, (called the Merino) Breed of Sheep, into this State, (by the Honl. David Humphry Esq,) is, no small Acquisition to that Manufacture", & the Same Gent., in a Letter to me, Remarks, "that the present time, was favourable" &c.  To which, the encouragement given Col. Humphry, by the Legislature of this State, at their last Session, may be added; as proof, of the high Sense, the State & Nation, Entertains, of the real Necessaty, of ; & of Introducing, & Improving, in that line of Business, at this Time; & I add as facts,
Second, That, the Patent, Obtained for a Shearing Machine, in the U. States, by Friend B. Kellogg has proven to work Wonders, in favour of Such a Manufacture; as it has Sheard 800 yds  in a Day,  usually, & better than by hand!! & that he is a Journeyman  by hand; & that, he is a Son of mine, thats well acquainted with the Art of Fulling, Dying, & Dressing Cloth: & with the Art of Dying, the best of Scarlets, Blues, & other Beutifull, & permanant Colours; which knowledge, he & I, together, gained, through great attention, & Labourous Studdy, in our line of Business, which is Cloth Dressing; practised by myself, for about thirty years past.  That sd. Shearing Machine, has allready Sold for, between ten, and fifteen Thousand Dollars; cheifly, however, on Credit, payable years hence; therefore, not Sufficient, to help us, to proceed in the sd. Manufacture at present without Aid, & Assistance, from the Public, or private; That, we depend not, however alltogether on the Rapid Sale, of sd. Machines; to prove the Utillity of sd. Invention; tho its here mentioned as a Circumstance but depend, on Experience, which demonstrates, that in Shearing narrow Cloth over 3/4th. of Manual Labour is Saved; in a labourous Branch of that Manufacture; & as it will Shear, we beleive, Just as many yards of Broad Cloth, as of narrow, in the Same time (with great ease; its presumed; that 9/10th. of Manual Labour, Must be Saved, in the Shearing of Broad-Cloth & Note this week; a Son of mine, entered into Bonds; to Messrs. Moses Seymour Jr. Reuben Webster, & Jerry Radcliffe, of this Town; (who furnished, by Bonds; Two Thousand Dollars for the purpose; for 1/3rd. at a venture;) which Bonds, Oblige my Son, to go to England, with a Shearing Machine of the kind, & take out a Patent there: & that that teaches, what others believe Respecting sd. Invention, & Acquisition, &c: but I must here digress; & beg of you to write, & give information to me, for the Benefit of sd. Son, & Co.  Respecting Packets going out to England; want to know, if the government Sends out a Packet, next month, as my Son, wishes to go, in a National Packet, & next month, Genl. Lyman, our Consul in London, Secured a Patent for my Son, thus; whose Letter we have Recd., So that Secreisy, herin, is of no use.  I could wish, sd. Son, whose Name, is Isaac Kellogg, thats going out, was worthy, to be Employed by the Nation, as Consul or the like So that he might get pay, Since he must go, on sd. private Business; & Posebly Col Salenger a Member of Congress, from this Town may Recomend him, if a Consul, or an Agent, is needed; But to return; I add, that my Sons, are all (four in Number) Acquainted with, Building Machines, for Carding, as well as Shearing; & that all my Sons, & myself also, Judge, that we have lately Invented, an Improvement, in Spining line, & that, that, will Spin, from the Carding Machine, instead of Rooling the wool into Rools, Just as fast, as those Machines card; & also, have two of the best Seats, for, Factories: & on a never failing, Stream of water; & That its pure; called Farmington River, where we have Mills & land which, the Nation, or Individuals, may have half.  Their can be aid & assistance had in Consequence, as its needed, or otherwise I shall not meddle, of the Business.  Note, this proposal to the Nation, is, not Novel; for France as a Nation, by aiding & Assisting the gobblins, as one Family; & Lyons, as another, (if I Recollect) founded Royal Manufactures in that Nation & many are the precedents, of the kind, in other Nations; but I must draw to A Close.  Note.  By the Schedule, enclosed, is attempted to be Shewn, the Loss & gain, in the Business; with sd. Machines,  to expedite the Business.  Now, Sir, any proposals from you, or even advice; will be Joyfully Recd.; even, if, its proposed, to let the Nation purchase, both; the Shearing, Machine Patent; & Spining Machine Invention, that, will soon be patented; to anable us, as a house, to go on alone, in sd. Business; or, to let the Nation, loan to Us, or the like; tho we Should be unwilling, to Sell, the Shearing Patent I know; tho I have not consulted, my Son; proprietor with me.  Maybe I Judge the price will  Posibly, if a Good Man, like that of Govr. Treadwell, who lives in Farmington, where one of my Grist Mills, & Seats are or any good Man was to be Appointed, a National Commitee, to see the Nations money Secur’d, posibly, I say, the Nation might think best, to loan; say five, or ten Thousand, Dollars, to me, that I Judge necessary & take Interest, & principle, both in Broad-Cloth, to Clothe Congress with or to Sell; if it might be warranted to be made of half Blooded, Merino Wool; worth five Dollars, perhaps, pr yds; 1-1/2 yd wide; &; Say Black, or some good Durable Colour; as ordered by the sd. Committee, & paid Annually, perhaps; which, I will acceed to if ordered &c.  I am, Dear Sir, with Respect; & high Consideration, your huml. Sert.,

Ebenr. Kellogg.


NB.  Plese, to Inform me; if any Patent, can be obtaind from France, Spain, Germany, or any other Europian Power, for our Shearing Machine, by way of Consuls, or Foreign  Minister aid, here.

